Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-15, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernard et al. (U.S. Patent No. 10,140,421), referred herein as Bernard.
Regarding claim 1, Bernard teaches a system for machine learning (ML) quality assurance, the system comprising: a plurality of agent ML annotation model software applications, each agent annotation model stored in a non-transitory memory and enabled as a sequence of processor executable steps for inferring agent model annotated images as trained from a corresponding subset of annotated raw data images including a first shape, with the agent model annotation images including annotation marks forming a boundary surrounding the first shape (col 24, line 63 through col 25, line 2; col 72, lines 5-15 and 44-57; col 73, lines 33-36 and 60-67; col 74, lines 1-2); a baseline ML annotation model software application stored in the memory and enabled as a sequence of processor executable steps for inferring baseline model annotated images as trained from all the subsets of annotated raw data images, with the baseline model annotation images including annotation marks forming 
Regarding claim 2, Bernard teaches the system of claim 1 further comprising: a plurality of human agent user interfaces (UIs), each UI accepting a corresponding subset of raw data images with the first shape and supplying the subset of annotated raw data images for training to a corresponding agent model (col 50, lines 49-58; col 51, lines 7-20; col 54, lines 21-30).
Regarding claim 3, Bernard teaches the system of claim 1 wherein the evaluation application comprises: an inference component running the agent and baseline models to infer the baseline model predicted images and agent model predicted images; a comparison component comparing the baseline model predicted images and agent model predicted images to supply agent model predictions (col 59, lines 19-36; col 60, lines 37-44; col 72, lines 44-57; col 73, lines 42-48; col 91, lines 20-25 and 38-43) selected from the group consisting of classification, localization, probability, and combinations thereof (col 25, lines 10-15; col 26, lines 35-46 and 60-66); and a differential component to accept the agent model predictions and to measure agent model quality characteristics (col 26, lines 35-46 and 60-66; col 59, lines 19-36).

Regarding claim 5, Bernard teaches the system of claim 4 wherein the differential component compares baseline model predicted images to agent model predicted images based on agent model quality metrics selected from the group consisting of activation, label accuracy, precision, tracking, points per shape, and combinations thereof (col 59, lines 19-36; col 60, lines 37-44; col 72, lines 44-57; col 73, lines 42-48; col 91, lines 20-25 and 38-43).
Regarding claim 9, Bernard teaches the system of claim 1 wherein the evaluation dataset includes images selected to depict the first shape in a plurality of different background environments (col 23, line 63 through col 24, line 6; col 24, lines 22-31).
Regarding claim 10, Bernard teaches the system of claim 1 wherein the evaluation dataset includes gold dataset images with accuracy verified first shape annotation marks (col 27, lines 32-47; col 54, lines 21-30).

Regarding claim 21, Barnard teaches a system for machine learning (ML) quality assurance, the system comprising: an evaluation software application stored in a non-transitory memory and enabled as a sequence of processor executable steps comprising: an inference component for inferring annotated images from a plurality of agent ML annotation models and a baseline ML annotation model using an evaluation dataset with unannotated images including the first shape, and supplying predicted images including annotation marks forming a boundary surrounding the first shape from the agent models and baseline models, and a prediction component for comparing the baseline model predicted images to the predicted images of each agent model (col 59, lines 19-36; col 60, lines 37-44; col 72, lines 44-57; col 73, lines 42-48; col 91, lines 20-25 and 38-43); and, a differential component for calculating agent model quality metrics in response to the comparison of the baseline model and agent model predicted images (col 25, lines 10-15; col 26, lines 35-46 and 60-66; col 59, lines 19-36).

Allowable Subject Matter
Claims 6-8 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, the prior art teaches the subject matter of claims 1 and 3-5, but in the context of claims 1 and 3-6 as a whole, the prior art does not teach the system of claim 5, wherein the differential component supplies agent model quality 
Regarding claims 7 and 8, these claims comprise allowable subject matter insomuch as they depend from claim 6, which comprises allowable subjecter matter.
Regarding claims 16-18, the limitations of these claims substantially correspond to the limitations of claims 6-8, respectively; thus they comprise allowable subject matter for similar reasons as those discussed above.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zadeh (U.S. Patent Application Publication No. 2018/0204111); System and method for extremely efficient image and pattern recognition and artificial intelligence platform.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613